Dear Ms. Gonzalez:
We received your request on behalf of the Louisiana Public Service Commission, hereafter referred to as "LPSC", regarding the extent of its regulation over or involvement in the hiring of pilots pursuant to La.R.S. 34:941, et seq.
As enumerated in the statutes, there are bar pilots, river port pilots, and steamship pilots.  A Board of Examiners exists for each group of pilots and each Board establishes the requirements for becoming a pilot.  The Board then creates a list of applicants who are commissioned by the Governor of the State of Louisiana. Thus, pilots are not "hired"; rather, they are commissioned by the Governor provided that they meet the applicable qualifications as established by each Board of Examiners.
The LPSC is mentioned in La.R.S. 34:1121 and 1122 which pertain to pilotage fees.  La.R.S. 34:1121 provides as follows:
  A. A separate pilotage fee commission shall exist relative to each pilot association established and operating under state law.  Each pilotage fee commission shall be nominally designated by the name of the association to which it relates followed by "Fee Commission".
  *                 *                *
  B. As is further referenced in R.S. 34:1122 (D), in the event that the members representing the interest of the association and the members representing the interests of the steamship industry are unable to resolve any dispute as to pilotage fees and rates or any other legitimate business of the commission, the Louisiana Public Service Commission shall constitute the commission for the purpose of making a decision relative to the dispute, which decision of the Louisiana Public Service Commission shall constitute the decision of the fee commission.
La.R.S. 34:1122  provides as follows:
  A.   (1)  Each fee commission shall have exclusive authority to fix and establish reasonable and just fees and rates for:
    (a) Pilotage service to ships and vessels.
    (b) Pilotage service to ships in distress.
    (c) Extraordinary pilotage service.
    (d) A pilot being carried to sea unwillingly, which fee and rate shall include reimbursement for his return to pilot station.
    (e) The detention of a pilot.
  (2) Each fee commission shall have authority to hold hearings, subpoena witnesses, administer oaths, take depositions, fix fees and mileage of witnesses, compel the attendance of witnesses, and assess the cost of all hearings and expenses incurred by the commission equally on the pilot association to which it relates and the shipping industry.
  (3)  The pilotage fees and rates shall bear as a lien and privilege on the ships or vessels for non-payment of same, together with reasonable attorney fees, all of which may be enforced in any court of competent jurisdiction within one year from the date the service was offered or performed.
                *        *       *
  D.   (1)  A decision by a majority of the members of the commission shall constitute the decision of the commission.  Whenever negotiation of an issue has been requested, in writing, by any two members and a majority of the commission is unable to decide the issue within ninety days of the request for negotiation, any member may certify and file, in writing, the issue with the Louisiana Public Service Commission for expedited adjudication.  Upon such filing, as provided by R.S.  34:1121(C), the Louisiana Public Service Commission shall constitute the commission.
Thus, the LPSC comes into play in the event there is a dispute as to pilotage fees and rates or any other legitimate business of the fee commission.  The duties and authorities of each fee commission are to establish fees and rates for the various pilotage services. There is absolutely no mention of the "hiring" of pilots within these statutes. Therefore, it is our opinion that the LPSC has no jurisdiction over the hiring or selection of candidates for pilots under these statutes.
We trust this adequately responds to your request.  If you have any questions or comments, please contact my office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ TINA VICARI GRANT, #18918 Assistant Attorney General
RPI:TVG:dam